Citation Nr: 0914306	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  05-19 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
a right knee injury.

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the right knee.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel

INTRODUCTION

The Veteran served on active duty from July 1982 to January 
1987.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied entitlement to an 
increased evaluation for residuals of a right knee injury.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.   

The Board remanded the case for further development in 
February 2008.  That development was completed, and a rating 
decision was issued in December 2008 in which the RO granted 
service connection for degenerative joint disease of the 
right knee and assigned a 10 percent disability evaluation 
effective from October 18, 2008.  Because the October 2008 
rating decision assigning a separate 10 percent disability 
evaluation does not represent the maximum rating available 
for the Veteran's right knee disability, the issue remains in 
appellate status, and as the separate disability rating for 
degenerative joint disease of the right knee arises from and 
is an element of the Veteran's appeal, the Board has 
jurisdiction of this issue. See AB v. Brown, 6 Vet. App. 35 
(1993). The case has since been returned to the Board for 
appellate review,

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for remand:  To issue a supplemental statement of the 
case (SSOC) and to obtain records from the Social Security 
Administration (SSA).

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

In this case, a supplemental statement of the case (SSOC) was 
issued in December 2008 addressing the issue of the 
entitlement to an increased evaluation for residuals of a 
right knee injury under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5257, 5260, and 5261.  It was also noted 
that a separate rating decision dated in December 2008 had 
granted service connection for degenerative joint disease of 
the right knee.  However, the SSOC did not actually address 
the separate disability evaluation for degenerative joint 
disease of the right knee.  Nor was the Veteran provided the 
applicable regulatory provisions for that issue.  Therefore, 
the Board finds that a remand is necessary for the issuance 
of a SSOC and to ensure due process.

In addition, the Board observes that the Veteran sent a 
letter to a United States Senator in June 2008 in which he 
indicated that he had applied for disability income from the 
Social Security Administration (SSA).  However, the decision 
to grant or deny such benefits and the records upon which 
that decision was based are not associated with the claims 
file.  Under 38 U.S.C.A. § 5107(a), VA's duty to assist 
specifically includes requesting information from other 
Federal departments or agencies.  Where there has been a 
determination that the veteran is entitled to SSA benefits, 
the records concerning that decision are often needed by the 
VA for evaluation of pending claims and must be obtained. See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, 
the RO should obtain and associate such records with the 
Veteran's claims file.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED to for 
the following action:

1. The RO should obtain and associate 
with the claims file the records upon 
which the Social Security 
Administration (SSA) based its decision 
to award or deny benefits to the 
Veteran.  If the search for such 
records has negative results, the 
claims file must be properly documented 
as to the unavailability of these 
records.

2.  After completing the above action, 
the RO should conduct any other 
development as may be indicated by a 
response received as a consequence of 
the action taken in the preceding 
paragraph. 

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran and 
his representative should be furnished 
a supplemental statement of the case 
(SSOC) and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.  This SSOC should 
address the issue of entitlement to an 
increased evaluation for degenerative 
joint disease of the right knee and 
include the pertinent rating criteria, 
including Diagnostic Code 5010.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




